Citation Nr: 1018674	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

The Veteran was originally granted service connection for a 
low back strain in an April 1997 rating decision; a 40 
percent disability rating was assigned effective September 
26, 1996.  In a March 2000 rating decision, the RO reduced 
the assigned rating to 10 percent, effective January 1, 2000.  
The Veteran disagreed with the decision by filing a timely 
notice of disagreement (NOD).  In a March 2000 rating 
decision, the RO changed the assigned rating to 20 percent, 
effective January 1, 2000.  A statement of the case (SOC) was 
issued in March 2000.  The Veteran did not perfect his appeal 
and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202 (2009)

In June 2006, the Veteran filed a claim of entitlement to an 
increased disability rating for the service-connected low 
back strain.  The RO denied his claim in an April 2007 rating 
decision.  The Veteran disagreed with the decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in December 2007.

In October 2009, the Veteran submitted additional evidence 
directly to the Board.  The Veteran, through his 
representative, subsequently submitted a written waiver of 
local consideration of this evidence.  See the Appellant's 
Brief dated April 2010.  This waiver is contained in the 
Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) 
(2009). 



Issue not on appeal

The April 2007 rating decision also denied the Veteran's 
claim of entitlement to service connection for prostate 
cancer.  In the Veteran's May 2007 NOD, he expressed his 
disagreement with that denial.  However, in a statement dated 
May 2007, the Veteran indicated that he did not wish to 
pursue an appeal as to the issue of entitlement to service 
connection for prostate cancer.  Therefore, said issue is not 
in appellate status.


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain is 
currently manifested by pain and limitation of motion.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected low back strain is so exceptional 
or unusual that referral for extraschedular consideration by 
a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the service-
connected low back strain have not been met.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected low back 
strain.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
service-connected low back strain in excess of the currently 
assigned 20 percent rating.
In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated June 2006, which notified him that "[i]n order 
to support your claim for an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the June 
2006 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The June 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the June 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the June 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In VCAA letters dated June 2006 and June 2008, the Veteran 
was informed that he may submit evidence showing that his 
service-connected disability has increased in severity.  
Specifically, in the March 2008 VCAA letter, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  Therefore, the Veteran was informed that to 
substantiate his claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

The Veteran was informed of the schedular criteria which 
pertain to his specific service-connected disability in the 
June 2008 VCAA letter.  Additionally, there is no timing 
problem with the schedular criteria notice as the Veteran was 
afforded a subsequent adjudication following the issuance of 
the June 2008 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The June 2006 and June 2008 VCAA letters informed the Veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

The June 2006 and June 2008 VCAA letters the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, and VA and private 
treatment records.  

Additionally, the Veteran was afforded a VA examination in 
July 2006.  The July 2006 VA examination report reflects that 
the examiner interviewed and examined the Veteran, reviewed 
his past medical history, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and declined the option to testify at a hearing before a 
Veteran's Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.


Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).


Analysis

Assignment of a diagnostic code

The Veteran's service-connected low back strain is currently 
rated as 20 percent disabling under the current General 
Rating Formula for Diseases and Injuries of the Spine through 
Diagnostic Code 5237 [lumbosacral or cervical strain].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board recognizes that the Veteran is currently diagnosed 
with degenerative disc disease of the lumbar spine.  See, 
e.g., the VA examination report dated July 2006.  However, 
the record demonstrates that the RO denied service connection 
for degenerative disc disease with degenerative joint disease 
of the lumbar spine including symptoms of radiating leg pain 
in a rating decision dated October 1999.  The Veteran did not 
perfect an appeal as to that decision and it became final.  
While recent private outpatient treatment records from 2001 
to 2009 show continued neurological complaints such as loss 
of sensory perception at the L5-S1 root and radiating pain 
into the buttock, these treatments have been attributed to 
the Veteran's nonservice-connected disc disease.  For 
example, as noted in an October 2009 treatment record, the 
Veteran's has an S1 nerve root pinch from a past paracentral 
disk herniation with symptoms that suggest a "uniform 
pinching at the right and left S1 nerve root."  Therefore, 
the Board will continue to rate the Veteran's spine 
disability as a lumbar spine strain pursuant to Diagnostic 
Code 5237 [lumbosacral or cervical strain] under the current 
schedular criteria.  

Schedular considerations

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  

The measured range of forward flexion during the Veteran's 
July 2006 VA examination was 60 degrees, nowhere near the 
required 30 degrees or less.  Notably, forward flexion of 90 
degrees was documented in private treatment records dated 
October 2009.  This later finding of 90 degrees is consistent 
normal forward flexion.  See 38 C.F.R. § 4.71a, Plate V 
(2009).

The Board observes that ankylosis of the entire lumbar spine 
is not demonstrated in the medical evidence, and the Veteran 
does not appear to contend that his back is ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, with either 
limitation thoracolumbar forward flexion to 30 degrees or 
less or ankylosis of the thoracolumbar spine, the Veteran's 
service-connected low back strain does not warrant a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the spine.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

The Veteran has complained of severe low back pain with 
incapacitating flare-ups lasting up to four weeks.  See, 
e.g., the VA examination report dated July 2006.  Although 
the Veteran's complaints of muscle spasm are noted in his 
private treatment records, there is no medical evidence of 
incapacitation.  The Board recognizes the statements 
submitted by the Veteran and his spouse which indicate that 
the Veteran previously suffered from painful spasm requiring 
transport by ambulance.  See the Veteran's statement dated 
July 2007; see also the statement from the Veteran's spouse 
dated July 2006.  However, these lay statements and the 
medical evidence indicate that these episodes took place 
prior to the current appeal period.  See, e.g., the private 
treatment record dated December 2000.  

Moreover, the medical and other evidence of record, including 
the July 2006 VA examination report and private treatment 
records, does not suggest that the Veteran experiences 
significant loss of function caused by pain amounting to 
immobility of the lumbar spine.  Specifically, despite the 
presence of pain, the Veteran was able to maintain forward 
flexion of 60 degrees in July 2006.  The examiner further 
noted no additional loss of function or incoordination with 
repetitive range of motions.  There is no competent medical 
evidence to the contrary.  

Accordingly, the Board finds that there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.  There is no objective evidence of additional 
functional loss associated therewith.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's claim for an increased disability rating was 
received on June 14, 2006.  Therefore, the relevant time 
period under consideration is from June 14, 2005 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for the 
relevant time period under consideration.  

In essence, the evidence of record, including VA outpatient 
and private treatment reports, indicates that the Veteran's 
service-connected low back strain symptomatology was 
manifested by complaints of pain and impaired range of 
motion.  After a careful review of the record, the Board can 
find no evidence to support a finding that the Veteran's 
service-connected low back strain symptomatology was more or 
less severe during the appeal period.  Accordingly, the 20 
percent rating is appropriately assigned from June 14, 2005 
forward.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the records 
demonstrates that the Veteran is employed as maintenance 
mechanic at the post office.  He indicates that he requires 
help lifting objects greater than twenty pounds.  See the VA 
examination report dated July 2006.  The Veteran has also 
indicated that he experiences instability due to his low back 
strain.  See the Veteran's statement dated July 2006.  The 
Board recognizes the Veteran's assertions that his employment 
has been negative impacted by his service-connected low back 
strain.  It is undisputed that the Veteran exhibits 
functional limitation as a result of his service-connected 
low back strain and these problems may indeed translate into 
some difficulty with employment.  However, the extent of his 
current occupational impairment is specifically contemplated 
by the currently assigned disability rating for his lumbar 
spine disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, the medical reports do not identify an exceptional 
or unusual clinical picture as a result of the service-
connected low back strain.  There is no evidence that the 
Veteran has been frequently hospitalized as a result of this 
disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

The Board notes that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation."  Rice v. Shinseki, 22 
Vet. App. 447, 453-454 (2009).

However, the record before the Board does not contain any 
indication that a claim for a TDIU was expressly raised by 
the Veteran or reasonably raised by the record.  On the 
contrary, as noted above, the record reflects that the 
Veteran has maintained employment throughout the course of 
the appeal.  

Conclusion

For the reasons and bases expressed above, the Board finds 
that the Veteran is not entitled to an evaluation for his 
service-connected low back strain in excess of the currently 
assigned 20 percent rating.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to an increased rating for service-connected low 
back strain is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


